To settle a bill of exceptions.
Denied February 28, 1895, with costs.
Judgment March 2, 1894. Time extended, by ex parte orders, to September 26, 1894. On September 28, 1894, bill served and noticed for October 8, 1894. By direction of court hearing postponed to October 15, 1894. Opposing counsel insisted that the time had expired; that the bill as presented did not fairly and justly present the issue and that a transcript of the stenographer’s minutes had not been procured, and that no proper bill could be settled or amendments made in the absence of such transcript. The circuit judge returns that the relator had been guilty of laches, that the bill presented was not a proper one axxd that he could not settle the same at that time without a copy of the testimony, the obtaining of which would occasion further delay.